                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 April 10, 2019
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

FIRST COLONY CHURCH OF CHRIST,                       §
                                                     §
                       Plaintiff,                    §
                                                     §
VS.                                                  §    CIVIL ACTION NO. H-19-532
                                                     §
FRETZ CONSTRUCTION COMPANY,                          §
ILLINOIS NATIONAL INSURANCE,                         §
COMPANY, and EMPLOYERS MUTUAL                        §
CASUALTY COMPANY                                     §
                                                     §
                       Defendants.                   §

                                              ORDER

       First Colony Church of Christ moves to abate the deadline for it to respond to the defendants’

motions to dismiss until the initial conference set for May 2, 2019. (Docket Entry No. 10). Illinois

National Insurance Company opposed the motion. (Docket Entry No. 15).

       In 2007, First Colony contracted with Fretz Construction Company to build a bell tower and

other improvements for a church in Sugarland, Texas. (Docket Entry No. at 4). The contract

required Fretz to purchase insurance to protect First Colony’s interest in the work performed. (Id.).

       First Colony alleged that it discovered water intrusion and damage in the bell tower and other

part of the building that Fretz had constructed. (Id.). First Colony demanded relief under the

warranties Fretz contracted. (Id.). Fretz responded that it lacked assets to address the construction

defects and asked First Colony to submit its claims directly to the insurance carriers, Employers

Mutual Casualty and Illinois National Insurance Company, based on the insurance certificate Fretz

gave First Colony. (Id. at 5). According to First Colony, Employers Mutual and Illinois National

refused to adjust or pay the claims. (Id. at 5–6).
       In July 2017, Fretz filed a voluntary bankruptcy petition under Chapter 7 of the Bankruptcy

Code. The bankruptcy court entered an order permitting First Colony to proceed to pursue its claims

against Fretz. (Docket Entry No. 1-5 at 6).

       In January 2019, First Colony sued Fretz, Illinois National, and Employers Mutual in state

court, asserting claims for breach of contract, negligence, and unfair and deceptive insurance

practices. (Docket Entry No. 1-5 at 7–12). The defendants removed under 28 U.S.C. §§ 1441(a),

1446(b), and Employers Mutual and Illinois National moved to dismiss under Federal Rule of Civil

Procedure 12(b)(1) and 12(b)(6). (Docket Entry Nos. 8, 13). Employers Mutual and Illinois

National argue that First Colony was not “an insured” under the policies, and that as a third-party

tort claimant, First Colony lacks standing under Texas law to bring direct claims against the insurers.

(Docket Entry No. 8 at 5–6; Docket Entry No. 13 at 4).

       First Colony moved to abate the deadline for it to respond to the motions to dismiss until the

initial pretrial conference set for May 2, 2019. (Docket Entry No. 10). First Colony argues that it

submitted its claims against Illinois National and Employers Mutual “in its capacity as an insured

under the [insurance] policies.” (Id. at 1–2). First Colony argues that because it could not obtain

copies of the insurance policies that Fretz purchased for its benefits, it requested copies from Fretz

and its bankruptcy trustee in February 2019. (Id. at 2). In March 2019, the bankruptcy trustee

responded that because it did not have the documents, it had asked Illinois National and Employers

Mutual to provide them. (Docket Entry No. 10 at 11). First Colony argues that abatement is

necessary to allow it to obtain copies of the insurance policies and to respond to the defendants’

motions to dismiss. (Id. at 3).




                                                  2
       Illinois National argues that it gave a copy of the requested insurance policy documents to

First Colony under the court’s mandatory initial disclosure order. (Docket Entry No. 19 at 5). First

Colony contends that it did not receive the policy documents before the defendants filed the motions

to dismiss, but it did not dispute that it currently has these documents. (Docket Entry No. 20). The

record is unclear whether or when Employers Mutual had produced its policy documents to First

Colony.

       If they have not done so, Illinois National and Employers Mutual must produce the insurance

policies at issue by April 18, 2019. First Colony must respond to the motions to dismiss by April

26, 2019. The motion to abate, (Docket Entry No. 10), is moot.

               SIGNED on April 10, 2019, at Houston, Texas.

                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge




                                                 3
